Thomas, J.
There was a debt due to the deceased in the county of Middlesex. Such debt was estate to be administered within this state. The probate court of the county of Middle-sex had power to appoint an administrator of the estate of the *231deceased within this commonwealth. Rev. Sts. c. 64, § 3. Picquet, appellant, 5 Pick. 66. Harrington v. Brown, 5 Pick. 519. The probate court therefore had jurisdiction of the subject. Having jurisdiction of the subject, the regularity of its proceedings in the appointment of an administrator could not' be drawn in question in this suit.
If the appointment was voidable, it could be avoided only by those whose rights or interests had been affected by such appointment. In the question, who was to be appointed administrator of the estate of the deceased, the defendant had no legal interest. He had no plaice in court. He could not have objected to the appointment of the plaintiff in the court of probate, and a fortiori cannot now. His rights are not prejudiced by the appointment of a wrong person ; because payment of his debt to such person, before reversal of the decree of appointment, would be a full protection to him ; and because a judgment in a suit by such administrator would be a bar to a suit for such debt by any administrator subsequently appointed. It is indeed a legal consequence of the exclusive jurisdiction of the probate courts in the granting of administration, that their decrees, made in the exercise of such jurisdiction, shall be conclusive evidence of the right determined. Com. Dig. Administrator, B. 9. Allen v. Dundas, 3 T. R. 125. 1 Williams on Executors, (4t.h ed.) 450. The limitation is to be observed; it is to decrees made in the exercise of their jurisdiction. In the cases of Sigourney v. Sibley, 21 Pick. 101, and 22 Pick. 507, and Holyoke v. Haskins, 5 Pick. 20, and 9 Pick. 259, the probate court had no jurisdiction of the subject.
In this suit then, and as between these _parties, the decree of the probate court, in the appointment of the plaintiff, cannot be drawn in question.
It is not necessary to decide whether, if the defendant had been one of the parties entitled under the statute to administration, and had had no notice of the proceedings in the probate court, he could avail himself of such want of notice, in an action at common law by the administrator. It would seem however that, where the probate court had jurisdiction of the *232subject matter, the validity of its action could be tried only in the probate court, or in this court sitting as the supreme court of probate.
Nor have we found it necessary to consider in detail the objections made to the appointment. The ruling of the judge was, “ that the sufficiency of the doings of the probate court could not be drawn in question in this suit.” If the question were open, it is not easy to see upon which of the objections suggested by the defendant this decree could be avoided.

Exceptions overruled.